     Case 3:16-md-02741-VC Document 2640 Filed 02/02/19 Page 1 of 5




 1
     WILKINSON WALSH + ESKOVITZ LLP              ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)            LLP
     (bstekloff@wilkinsonwalsh.com)              Pamela Yates (CA Bar No. 137440)
 3   Rakesh Kilaru (pro hac vice)                (Pamela.Yates@arnoldporter.com)
     (rkilaru@wilkinsonwalsh.com)                777 South Figueroa St., 44th Floor
 4   2001 M St. NW                               Los Angeles, CA 90017
     10th Floor                                  Tel: 213-243-4178
 5
     Washington, DC 20036                        Fax: 213-243-4199
 6   Tel: 202-847-4030
     Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                           COVINGTON & BURLING LLP
 8   Eric G. Lasker (pro hac vice)               Michael X. Imbroscio (pro hac vice)
     (elasker@hollingsworthllp.com)              (mimbroscio@cov.com)
 9                                               One City Center
     1350 I St. NW
     Washington, DC 20005                        850 10th St. NW
10
     Tel: 202-898-5843                           Washington, DC 20001
11                                               Tel: 202-662-6000
     Fax: 202-682-1639
12
     Attorneys for Defendant
13   MONSANTO COMPANY
14

15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
                                             )
18   IN RE: ROUNDUP PRODUCTS                 )   MDL No. 2741
     LIABILITY LITIGATION                    )
19                                           )   Case No. 3:16-md-02741-VC
                                             )
20   Hardeman v. Monsanto Co., et al.,       )
     3:16-cv-0525-VC                         )   MONSANTO’S LIST OF EXHIBITS
21                                           )   INTRODUCED AT THE JANUARY 28,
     Stevick v. Monsanto Co., et al.,
                                             )   2019 DAUBERT HEARING
22   3:16-cv-2341-VC                         )
     Gebeyehou v. Monsanto Co., et al.,      )
23   3:16-cv-5813-VC                         )
24

25

26

27

28
                                           -1-
        MONSANTO’S LIST OF EXHIBITS INTRODUCED AT THE JAN. 28, 2019 DAUBERT HEARING
                                      3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2640 Filed 02/02/19 Page 2 of 5




 1             Pursuant to Pretrial Order No. 68, Defendant Monsanto Company (“Monsanto”) hereby
 2   submits the list of exhibits entered into evidence during the cross examination of Dr. Andrei
 3   Shustov on January 28, 2019. Monsanto will provide the court with a binder of these exhibits
 4   on Monday morning, February 4, 2019. The exhibits used were:
 5             •     Daubert Exhibit 5: Correspondence dated 12/19/2018 between counsel for
 6   Plaintiffs and counsel for Monsanto re Dr. Shustov Deposition – Nabhan Report;
 7             •     Daubert Exhibit 6: Dr. Nabhan’s General Causation Report with redactions and
 8   highlights comparing it to Dr. Shustov’s Expert Report for plaintiff Elaine Stevick;
 9             •     Daubert Exhibit 7: Dr. Shustov’s Expert Report for plaintiff Elaine Stevick with
10   highlights comparing it to the general causation portions of Dr. Nabhan’s General Causation
11   report;
12             •     Daubert Exhibit 8: Dr. Nabhan’s Expert Report for plaintiff Elaine Stevick with
13   highlights comparing it to the specific causation portions of Dr. Shustov’s report for plaintiff
14   Elaine Stevick;
15             •     Daubert Exhibit 9: Dr. Shustov’s Expert Report for plaintiff Elaine Stevick with
16   highlights comparing it to the specific causation portions of Dr. Nabhan’s report for plaintiff
17   Elaine Stevick;
18             •     Daubert Exhibit 10: Dr. Shustov’s Report for plaintiff Edwin Hardeman;
19             •     Daubert Exhibit 11: Photograph;
20             •     Daubert Exhibit 12:      Edwin Hardeman Medical Records (Confidential-
21   Hardeman-EHardeman-KPNValley-MD-004978-4982) [FILED PROVISIONALLY UNDER
22   SEAL AS APPROVED BY THE COURT];
23             •     Daubert Exhibit 13:      Edwin Hardeman Medical Records (Confidential-
24   Hardeman-EHardeman-KPNValley-MD-005044-5049) [FILED PROVISIONALLY UNDER
25   SEAL AS APPROVED BY THE COURT];
26             •     Daubert Exhibit 14:      Edwin Hardeman Medical Records (Confidential-
27   Hardeman-EHardeman-KPNValley-MD-005139-5414;                -005289-52890;       -002494-2496;
28
                                                   -2-
         MONSANTO’S LIST OF EXHIBITS INTRODUCED AT THE JAN. 28, 2019 DAUBERT HEARING
                                       3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2640 Filed 02/02/19 Page 3 of 5




 1   -000044-46; -000223-227; -000468-473) [FILED PROVISIONALLY UNDER SEAL AS
 2   APPROVED BY THE COURT];
 3          •       Daubert Exhibit 15: Giordano et al., Risk of Non-Hodgkin Lymphoma and
 4   Lymphoproliferative Precursor Diseases in US Veterans with Hepatitis C Virus (2007);
 5          •       Daubert Exhibit 16: de Sanjose et al., Hepatitis C and Non-Hodgkin Lymphoma
 6   Among 4784 Cases and 6269 Controls from the International Lymphoma Epidemiology
 7   Consortium (2008);
 8          •       Daubert Exhibit 17: Mahale et al., The Effect of Sustained Virological Response
 9   on the Risk of Extrahepatic Manifestations of Hepatitis C Virus Infection (2018).
10

11   Dated: February 2, 2019
12                                                Respectfully submitted,

13                                                /s/ Brian L. Stekloff___________

14                                                Brian L. Stekloff (pro hac vice)
                                                  (bstekloff@wilkinsonwalsh.com)
15                                                Rakesh Kilaru (pro hac vice)
                                                  (rkilaru@wilkinsonwalsh.com)
16                                                WILKINSON WALSH + ESKOVITZ LLP
                                                  2001 M St. NW, 10th Floor
17                                                Washington, DC 20036
                                                  Tel: 202-847-4030
18                                                Fax: 202-847-4005
19                                                Pamela Yates (CA Bar No. 137440)
                                                  (Pamela.Yates@arnoldporter.com)
20
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
21                                                777 South Figueroa St., 44th Floor
                                                  Los Angeles, CA 90017
22                                                Tel: 213-243-4178
                                                  Fax: 213-243-4199
23
                                                  Eric G. Lasker (pro hac vice)
24
                                                  (elasker@hollingsworthllp.com)
25                                                 HOLLINGSWORTH LLP
                                                  1350 I St. NW
26                                                Washington, DC 20005
                                                  Tel: 202-898-5843
27                                                Fax: 202-682-1639
28
                                                  -3-
        MONSANTO’S LIST OF EXHIBITS INTRODUCED AT THE JAN. 28, 2019 DAUBERT HEARING
                                      3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2640 Filed 02/02/19 Page 4 of 5



                                           Michael X. Imbroscio (pro hac vice)
 1
                                           (mimbroscio@cov.com)
 2                                         COVINGTON & BURLING LLP
                                           One City Center
 3                                         850 10th St. NW
                                           Washington, DC 20001
 4                                         Tel: 202-662-6000
 5
                                           Attorneys for Defendant
 6                                         MONSANTO COMPANY
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
        MONSANTO’S LIST OF EXHIBITS INTRODUCED AT THE JAN. 28, 2019 DAUBERT HEARING
                                      3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 2640 Filed 02/02/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on this 2nd day of February 2019, a copy of the foregoing
 3   was filed with the Clerk of the Court through the CM/ECF system which sent notice of the
 4   filing to all appearing parties of record.
 5

 6                                                      /s/ Brian L. Stekloff___________
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -5-
         MONSANTO’S LIST OF EXHIBITS INTRODUCED AT THE JAN. 28, 2019 DAUBERT HEARING
                                       3:16-md-02741-VC
